Milonas, J. (dissenting).
In my opinion, the order of the Supreme Court, New York County (Jerome Marks, J.), which granted defendant’s motion to suppress, should be affirmed.
On May 20, 1981 at approximately 4:00 a.m., defendant was driving north without headlights on 7th Avenue past 120th Street when he was observed by Officers Paul Dellacona and Thomas Maloney. They followed in their radio car for a few blocks, and, at around 127th Street, the defendant, apparently on his own volition, drew up to the curb and left the vehicle. His two female passengers remained inside. The officers pulled up behind the defendant’s automobile, and Officer Dellacona approached him. Noting that the license plate on defendant’s car bore the standard “Z” letter, which is indicative of a rented vehicle, Officer Dellacona advised defendant that he had been driving without headlights and requested his license and rental agreement. Defendant replied that he had no license and, because his girlfriend had rented the car, he had no rental *663agreement either. The officer then asked for identification, which the defendant was also unable to produce.
In accordance with regular police procedure mandating that an individual stopped for a traffic offense be detained when he or she is lacking in proper identification, Officer Dellacona decided to bring the defendant to the station house while his identity was being established. In that regard, he undertook a pat-down search, during which he felt the outline of two bullets in the right rear pocket of defendant’s pants. Reaching into the pocket, the officer retrieved two .38 caliber bullets, as well as some clear plastic envelopes containing marihuana. Thereupon, Officer Dellacona ordered the two passengers to exit the vehicle and also frisked them. Having apparently concluded that there must be a weapon about and finding the women unarmed, he turned his attention to the automobile. Since an examination of the vehicle’s passenger area failed to reveal a weapon, the officer unsuccessfully endeavored to open the glove compartment. The ignition key had no effect on the lock, and the defendant denied possession of any other key. Officer Dellacona then proceeded to force open the glove compartment wherein he discovered a loaded .38 caliber derringer pistol. The defendant was formally placed under arrest and handcuffed. Based on the foregoing facts, the hearing court granted the defendant’s motion to suppress, holding that the search of the glove compartment exceeded permissible constitutional limits.
In People v Belton (55 NY2d 49, 55) the Court of Appeals stated that: “where police have validly arrested an occupant of an automobile, and they have reason to believe that the car may contain evidence related to the crime for which the occupant was arrested or that a weapon may be discovered or a means of escape thwarted, they may contemporaneously search the passenger compartment, including any containers found therein.”
However, the court in Belton specifically declined to reach the question of “whether a container which is not only closed but locked or a container within a vehicle’s trunk or baggage compartment comes within the exception” (pp 54-55, n 3). Although People v Orlando (56 NY2d 441) also involved a search of the passenger area, as *664opposed to the trunk or glove compartment, the court sustained the validity of the police action therein on the ground that the search was supported by probable cause. Notwithstanding the fact that the Court of Appeals has not yet set forth guidelines with regard to warrantless searches of an automobile’s closed compartments, the United States Supreme Court in United States v Ross (456 US 798) has determined that police officers who have legitimately stopped an automobile may conduct a thorough search of compartments and containers within the vehicle whose contents are not in plain view wherever they possess the requisite probable cause to have enabled them to procure a search warrant.
In the instant case, the hearing court concluded that Officer Pellacona had no reason to fear for his safety since the glove compartment was locked. Moreover, there is no indication that the defendant made any threatening movement or that his behavior was at all suggestive of criminality. The two bullets removed from the defendant’s pockets could, at most, have aroused suspicion that the defendant might have a gun. However, that gun could just as well have been stored in the defendant’s home, place of business, or some other location, as in the car. The Court of Appeals has decided that the mere purchase of a holster, without more, does not provide sufficient evidence to permit more than an inquiry. (People v Johnson, 54 NY2d 958; People v Samuels, 50 NY2d 1035.) Similarly, the simple possession of two bullets, in the absence of additional indices of criminal conduct, does not furnish the probable cause necessary to support a search warrant. Consequently, the hearing court appropriately granted the defendant’s motion to suppress.
Sullivan, J. P., and Ross, J., concur with Kassal, J.; Fein and Milonas, JJ., dissent in an opinion by Milonas, J.
Order, Supreme Court, New York County, entered on March 25,1982, reversed, on the law and the facts, and the motion to suppress denied.